In an action for divorce, order adjudging defendant guilty of contempt in failing to pay alimony under the provisions of the final judgment, as modified, reversed upon the law, without costs, and the motion denied. It appears that these parties settled and adjusted their differences relating to the wife’s support by an agreement providing for the payment of a certain sum. That agreement has never been rescinded, and there is no claim that it was improvidently made or procured by fraud. While it remains in force the plaintiff may not treat it as a nullity and resort to contempt proceedings under the final judgment. Lazansky, P. J., Young and Davis, JJ., concur; Hagarty, J., dissents and votes to affirm; Carswell, J., not voting.